Citation Nr: 0336179	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's request for a waiver of recovery of an 
overpayment of disability compensation benefits was timely 
filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to September 
1993, and from November 1997 to July 1999.  He also served in 
the United States Marine Corps reserves, to include multiple 
periods of active duty for training and inactive duty 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
April 2001, the VA Debt Management Center, St. Paul, 
Minnesota, denied the veteran's request for a waiver of 
recovery of an overpayment of disability compensation 
benefits on the basis that he had failed to timely submit a 
request for a waiver.  The total amount of the overpayment at 
issue was $12, 966.00, which has since been decreased through 
withholding of disability compensation benefits.  


FINDINGS OF FACT

1.  By VA letter, dated January 7, 1999, the veteran was 
informed that the military had notified VA that the veteran 
had returned to active duty service and that his disability 
compensation benefits were to be terminated, effective 
September 1, 1998, and for the veteran to inform VA of the 
exact date of his return to active duty service.  

2.  In a January 22, 1999, letter, the VA Debt Management 
Center, St. Paul, Minnesota, notified the veteran that an 
overpayment of disability compensation benefits, in the 
amount of $10,636.00, had been made to him and advised him of 
the 180-day time period for him to file an application 
requesting a waiver of recovery of all or part of the 
overpayment.  

3.  By VA letter, dated August 30, 1999, the veteran was 
informed that, based on military information received, his 
disability compensation benefits were to be terminated, 
effective November 10, 1997, the date of his return to active 
duty service, and advised him that he had 60 days to submit 
evidence showing that the termination should not be made.  

4.  By VA letter, dated October 25, 1999, the veteran was 
informed his disability compensation benefits had been 
terminated, effective November 10, 1997; that this further 
adjustment created an additional overpayment of disability 
compensation benefits, in the amount of $2,330.80, for a 
total of $12, 966.00, for which he would be held liable; and 
advised him of his appellate rights.  

5.  In a letter, dated January 24, 2000, date-stamped January 
25, 2001, as received by VA, the veteran noted he was 
released from active duty July 30, 1999, and requested his 
disability compensation benefits be reinstated.  

6.  In a letter, dated March 12, 2001, the veteran requested 
a waiver of recovery of the overpayment of disability 
compensation benefits, well-over 180 days after being 
notified of the overpayment debt.  


CONCLUSION OF LAW

The request for a waiver of recovery of an overpayment of 
compensation benefits was not timely filed.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.963(b)(2) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
payment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained.  

Under applicable criteria, a request for waiver of recovery 
of an overpayment of compensation benefits shall only be 
considered if the request is received within 180 days 
following the date of a notice of indebtedness by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver demonstrates that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in receipt by the debtor of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in receipt of the notice of indebtedness, the 
180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

By VA letter, dated January 7, 1999, the veteran was informed 
that the military had notified VA that the veteran had 
returned to active duty service and that his disability 
compensation benefits were to be terminated, effective 
September 1, 1998, and for the veteran to inform VA of the 
exact date of his return to active duty service.  

In a January 22, 1999, letter, the VA Debt Management Center, 
St. Paul, Minnesota, notified the veteran that an overpayment 
of disability compensation benefits, in the amount of 
$10,636.00, had been made to him, and advised him of the 180-
day time period for him to submit a request for a waiver of 
recovery of all or part of the overpayment.  By VA letter, 
dated August 30, 1999, the veteran was informed that, based 
on military information received, the VA proposed to 
terminate his disability compensation benefits, effective 
November 10, 1997, the date of his return to active duty 
service, and advised him that he had 60 days to submit 
evidence showing that the termination should not be made.  It 
appears that the veteran returned a copy of the above August 
1999 to the VA, although there is no indication of when it 
was received, which was annotated with the comment that he 
had informed the VA of his start date long before September 
1, 1998 and it was not his fault that they kept sending 
payments.  By VA letter, dated October 25, 1999, the veteran 
was informed that his disability compensation benefits had 
been terminated, effective November 10, 1997; that this 
further adjustment created an additional overpayment of 
disability compensation benefits, in the amount of $2,330.80, 
for a total overpayment of disability compensation benefits 
in the amount of $12, 966.00, for which he would be held 
liable; and advised him of his appellate rights.  

By VA letter in January 2000, the veteran was informed that 
his proposal to repay the debt, in monthly installment of 
$128.80, effective from April 15, 2000, was acceptable.  By 
VA letter, dated in October 2000, the veteran was informed 
his proposal of paying the debt in monthly installments of 
$112.00, was acceptable.  In November 2000, VA advised the 
veteran that his $112.00 payment due in November 2000 had not 
been received.  In December 2000, the veteran was informed 
that his unpaid delinquent debt owed VA had been referred to 
the United States Department of the Treasury for collection, 
which, in January 2001, demanded payment in full.  

In a letter dated January 24, 2000, date-stamped January 25, 
2001, as received by VA, the veteran related he had been 
released from active duty on July 30, 1999, and requested his 
disability compensation benefits be reinstated.  In February 
2001, VA requested of the service department copies of the 
veteran's service medical records for his November 1997 to 
July 1999 active duty service, and, subsequently, VA started 
administrative action to reinstate his compensation benefits.  

By VA letter dated in February 2001, the veteran was informed 
that his payment of $112.00, due in February 2001 for 
repayment of the debt, had not been received.  In a letter, 
dated March 12, 2001, the veteran requested a waiver of 
recovery of the overpayment.  This request was made in excess 
of 180 days after notice to the veteran of the existence of 
his indebtedness.  

The Board notes that the regulation pertaining to waiver 
procedure is very specific.  In the absence of filing a 
request for waiver of overpayment within 180 days after 
notification or a proper request for extension, consideration 
of a waiver cannot be entertained.  

As noted above, under the applicable regulation, 38 C.F.R. 
§ 1.963(b)(2), an extension of the 180 day filing period may 
be made in certain circumstances.  The veteran contends he 
was not aware of the 180-day filing period for requesting a 
waiver and that he did not receive VA's January 22, 1999, and 
October 25, 1999, letters notifying him of the overpayment 
and informing him of the time period to request a waiver.  
Not only are copies of those letters in the claims file, but 
also VA Debt Management Center has certified that those 
letters were sent to the veteran.  The letters were mailed to 
the veteran at his address of record and there is nothing in 
the file showing that the letters were returned by the Post 
Service indicating that the letters were undeliverable.  
"Presumption of regularity" supports the official acts of 
public officers (to include proper mailing of notification of 
decisions) and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity. See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  Therefore, he had 
been notified of the amount of his indebtedness, his right to 
request a waiver of the indebtedness, and the 180-day time 
limit for filing an application for waiver.  

Further, there is no indication, nor does the veteran allege, 
a request for an extension of the 180-day period to request a 
waiver.  Although the veteran maintains he sent a letter to 
VA in January 2000, which would be within the 180-day period 
following receipt of the October 1999 VA letter, review of 
that letter shows it was date-stamped received at VA in 
January 25, 2001, well-after the 180- day period to request a 
waiver had expired.  Further, that letter noted his 
separation from active duty as July 30, 1999, and requested 
reinstatement of his disability compensation benefits.  Based 
on the information contained in the veteran's letter, VA 
requested his service medical records for his recently 
completed active duty service and started administrative 
action to reinstate his requested benefits shortly 
thereafter.  During the veteran's September 2002 personal 
hearing, he noted it could have been possible he put in the 
wrong year when he wrote the letter, although he was quite 
certain the date was correct.  On the other hand, VA's 
clerical actions in response to the letter, taken soon after 
the date-stamped receipt of the letter, leads credence to VA 
receiving the letter in January 2001, not in January 2000.  
Furthermore, correspondence between VA and the veteran during 
the year 2000 show offers of payment and delinquent payments, 
but no request for any waiver of recovery of the payment.  
The veteran's waiver request was not received by VA until 
March 2001, which is well beyond the 180-day period provided 
to request such waiver.  

Inasmuch as there is no evidence that the notification to the 
veteran of his indebtedness was not received by him, or that 
such notification was received beyond the time customarily 
required for mailing a response, and there was no request for 
an extension raised, or has any allegation been raised of 
mental incompetence or physical incapacity to the extent that 
the veteran was unable to file a timely waiver request.  
Under the circumstances, the Board finds that his application 
requesting a waiver of recovery of the overpayment at issue 
was not timely filed.  

In cases where the law and not the evidence is dispositive, 
as is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
veteran's request for a waiver of recovery of an overpayment 
of compensation benefits was not timely filed, his request 
for waiver of recovery of the overpayment at issue is 
dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

As the veteran's application for waiver of recovery of an 
overpayment of disability compensation benefits was not 
timely filed, the appeal is dismissed.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



